Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-6, 9, 11,12,14,16-25 are pending
Claims 7, 10,13,15 are canceled
Claims 1-6, 9, 11,12,14,16-18, 20-23,25 are rejected
Claims 19,24 is objected to 
Claim 25 has been added

Response to Arguments
Applicant’s arguments, see applicant argument page 7-12, filed 02/15/2022, with respect to 1-4,7,14,23,25 have been fully considered and are persuasive.  The non-rejection submitted 12/20/2021 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hampel (US-PG-PUB 2017/0150485) and in view of Sheng et al (US-PG-PUB 2016/0212721). 






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,23,25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheng et al (US-PG-PUB 2016/0212721).













The instant application is about extending coverage are of a prose communication system and is shown in fig. 9 below.

    PNG
    media_image1.png
    450
    536
    media_image1.png
    Greyscale












The secondary reference Sheng is about selection of synchronization signal source and is shown in fig. 1.

    PNG
    media_image2.png
    787
    534
    media_image2.png
    Greyscale






Claim 1.  Sheng teaches an apparatus (Shen fig. 10 [0020] a wireless terminal) comprising: 
a processor configured to cause a first wireless device to (Sheng, Fig. 10, Processor 90): 
receive first device-to-device (D2D) synchronization signals for a first D2D communication group (Sheng, Fig. 1, PSS/SSS), wherein the first D2D synchronization signals are provided by a second wireless device (Sheng, paragraph 54, a primary D2D synchronization channel and see also paragraph 98); 
compare a received signal power metric of the first D2D synchronization signals to one or more thresholds (Sheng, Table 7, Out of Coverage see also paragraph 40); and 
in response to the comparison of the received signal power metric of the first D2D synchronization signals to the one or more thresholds: shift a cell identification (cell id) of the first D2D synchronization signals (Sheng, Table 8, section 6.11, 1st paragraph explains each physical cell identity is tied to a synchronization signal; and also 6.11.2.1, 1st paragraph explains secondary synch signals are based on interleaved primary synch signals); and 
broadcast second D2D synchronization signals using the shifted cell identification (Sheng, paragraph 94, 97, and 98, re-synchronization).

For claim 2. Sheng teaches all the limitation of parent claim 1,
Sheng teaches wherein the comparison of the received signal power metric of the first D2D synchronization signals to the one or more thresholds indicates that the first wireless device is within a boundary region of the first D2D communication group. (Sheng table 8 6.11.2.1 sequence generation and operation on cell-id shifting  in the context D2DSS and synchronization in connection of relaying of D2DSL see [0080] in 3GPP TS23.202 V12.2.0, ProSe Direct discovery following Model A or Model B can be used in order to allow the remote wireless terminal to discover a ProSe UE-to-Network Relay(s) in proximity and see also table 8, 3GPP TS36.211 a synchTXThreshlC is included in system information see also [0040-[0045] 3GPP TS.36.304 comparison being made of the received synchronization source signal with a synch threshold in order to make decision ).

For claim 3 Sheng teaches all the limitation of parent claim 1,
Sheng teaches wherein the shifted cell identification indicates a characteristic of at least one of the first and second wireless device (Sheng [0036] cell-id).

For claim 4. Sheng this all the limitation of parent claim 1,
Sheng teaches wherein the second D2D synchronization signals indicate configuration information of the first D2D communication group (Sheng table 8 6.11.1.2 mapping to resources elements primary synchronization signals being mapped to different resources i.e. different subframe i.e. frequency).

For claim 5. Sheng this all the limitation of parent claim 1,
Sheng teaches wherein the second D2D synchronization signals are broadcast on different time or frequency resources than the first D2D synchronization signals (Sheng table 8 6.11.1.2 mapping to resources elements primary synchronization signals being mapped to different resources i.e. different subframe i.e. frequency).

For claim 6. Sheng teaches all the limitation of parent claim 1,  
Hampel teaches wherein the processor is further configured to cause the first wireless device to: synchronize with a third wireless device (Sheng fig. 7, Ue 30(3) part of net2 i.e a first group communicating with Ue 30(4) part of net3 a 2nd group) wherein the third wireless device is a member of a second D2D communication group different than the first D2D communication group  and communicate with the third wireless device(Sheng fig. 7, Ue 30(3) part of net2 i.e a first group communicating with Ue 30(4) part of net3 a 2nd group). 

For claim 23. Sheng teaches all the limitation of parent claim 1,  
Sheng teaches wherein the shifted cell identification is determined by shifting the cell identification by a constant (Sheng table 6.11.2.-1 sequence generation).

For claim 25. Sheng teaches all the limitation of parent claim 1,  
Sheng teaches wherein the shifted cell identification is determined by shifting the cell identification by a number of cell ids in a first group (Sheng table 6.11.2.-1 sequence generation see also fig. 7).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al (US-PG-PUB 2016/0212721) in view of Xu et al. (US-PG-PUB 2018/0343598 A1) and in view of Amin (WO 2017/069678 A1).

For claim 8. Sheng teaches an apparatus (Sheng fig. 10), comprising: 
a processor configured to cause a first master wireless device (Sheng fig. 10, 90) to: 
perform a master role in a first device to device (D2D) communication group (Sheng [0129] terminal broadcasting discovery signal) wherein, to perform the master role, the processor is configured to cause the first master wireless device (Sheng [0129] terminal broadcasting discovery signal) to: 
broadcast D2D synchronization signals to the first D2D communication group (Sheng [0129] terminal broadcasting discovery signal and messages being read by multiple wireless devices) and 
detect at least one master role handoff condition (Sheng [0122]   and see table 8 synctxthreshC and criteria based on RSRP in order to determine whether Ue can be source of synchronization i.e. master)
wherein the at least one master role handoff condition indicates that a new master should be selected to broadcast the D2D synchronization signals (Sheng [0122]   and see table 8 synctxthreshC and criteria based on RSRP in order to determine whether Ue can be source of synchronization i.e. master and a selection of wireless terminal as a relay being selected) and
 in response to detection of the at least one master role handoff condition (Sheng table 7 determination of selection of synchronization based quality metrics and based on which determination of whether Ue shall become or cease to transmit synchronization signal), perform a handoff of the master role wherein, to perform the handoff of the master role, the processor is configured to cause the first master wireless device(Sheng table 7 determination of selection of synchronization based quality metrics and based on which determination of whether Ue shall become i.e. handoff of master role being received or cease to transmit synchronization signal),  to: 
receive at least one response from at least one candidate wireless device (Sheng [0130]- [0136] a response being sent from the existing relay Ue) and cease to broadcast D2D synchronization signals in response to receiving the at least one response (Sheng table 7 determination of selection of synchronization based quality metrics and based on which determination of whether Ue shall become i.e. handoff of master role being received or cease to transmit synchronization signal),  
Sheng does not expressly teach wherein the at least one master role handoff condition comprises expiration of a global timer based on coordinated universal time (UTC);
However, Xu from a similar field of endeavor teaches wherein the at least one master role handoff condition comprises expiration of a global timer (Xu [0063] [0097] a handover taking place based on a time to trigger and see also fig. 3 source relay and remote Ue and d2d environment);
Thus, it would have been obvious to a person of ordinary skills at time of filling of the application to combine the teaching of Xu and the teaching Sheng to use a clock or time as taught by Xu to trigger and handover form a slave to master in order to select a new master Because Xu teaches a method of relay selection thus improving the system performance (Xu [0012]). 
The combination of Sheng and Xu does not teach based on expiration of a global timer based on coordinated universal time (UTC), 
However, Amin from a similar field of endeavor teaches based on expiration of a global timer based on coordinated universal time (UTC), (Amin page 14 paragraph 3 a time in UTC at which password is created allowing other device to join the NAN at later time and page 11 paragraph an expiry of a identify update interval based on which broadcasting is discontinued).
Thus, it would have been obvious to a person of ordinary skills at time of filling of the application to combine the teaching of Amin and the combined teaching of Whilemsson and Xue to control a suspension of discovery based on a timer. Because Amin teaches a method of protecting user identity in NAN network thus preventing DOS attack thus providing efficient spectrum utilization (Amin page 1, 1st paragraph).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al (US-PG-PUB 2016/0212721) in view of Xu et al. (US-PG-PUB 2018/0343598 A1) in view of Amin (WO 2017/069678 A1) and in view of Yoshikawa et al. (US-PG-PUB 20190394716)

For claim 9. The combination of Sheng, Xu and Amin teaches all the limitations of the parent claim 8
Sheng teaches wherein the apparatus is further configured to cause the first master wireless device to:
transmit one or more indications that the first master wireless device will cease broadcasting D2D synchronization signals(Sheng table 6 determination of selection of synchronization based quality metrics and based on which determination of whether Ue shall become i.e. handoff of master role being received or cease to transmit synchronization signal),  wherein said transmitting is in response to detecting the at least one master role handoff condition(Sheng table 6 determination of selection of synchronization based quality metrics and based on which determination of whether Ue shall become i.e. handoff of master role being received or cease to transmit synchronization signal),  
The combination of Sheng, Xu and Amin does not teach wherein the indication is configured to cause any candidate wireless device to transmit a response at a random time slot in a specified time window
However, Yoshikawa from a similar field of endeavor teaches wherein the indication is configured to cause any candidate wireless device to transmit a response at a random time slot in a specified time window (Yoshikawa [0025] devices synchronizing with discovery window period in a predetermined cycle in response to receiving a beacon i.e. indication),
Thus, it would have been obvious to a person of ordinary skills before at time of filling of the application to combine the teaching of Yoshikawa and the combined teaching of Sheng, Xu and Amin to use a slot or time window in order to reply to a received indication. Because Yoshikawa teaches a request indicating a period in which to send a response (Yoshikawa [0009]).

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al (US-PG-PUB 2016/0212721) in view of Xu et al. (US-PG-PUB 2018/0343598 A1) and in view of Amin (WO 2017/069678 A1) and in view of Hampel (US-PG-PUB 2017/0150485). 

For claim 11. The combination of Sheng, Xu and Amin teaches all the limitations of parent claim 8, 
The combination of Sheng, Xu and Amin does not teach wherein the at least one response comprises an acknowledgement (ACK)
However, Hampel from a similar field of endeavor teaches wherein the at least one response comprises an acknowledgement (ACK) (Hampel [0047] ACK).
Thus, it would have been obvious to a person of ordinary skills at the time of filling of the application to combine the teaching of Hampel and the combined teaching of Sheng, Xu and Amin to use a synchronization signal as taught by Hampel to decide on which Ue inside a group will become a relay or master. Because Hampel teaches a method of rebroadcasting a synchronization in order to increase coverage area of a broadcasting group thus improving spectrum utilization (Hampel [0006]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al (US-PG-PUB 2016/0212721) in view of Xu et al. (US-PG-PUB 2018/0343598 A1) in view of Amin (WO 2017/069678 A1) and in view of Ro (US-PG-PUB 2015/0215763).

For claim 12. The combination of Sheng, Xu and Amin does not teach all limitations of the parent claim 8
The combination of Sheng, Xu and Amin does not wherein a single cell identification is used for D2D communication within each of a plurality of D2D communication groups, including the first D2D communication group
However, Ro from a similar field of endeavor teaches wherein a single cell identification is used for D2D communication within each of a plurality of D2D communication groups (Ro fig. 3 a synchronization signal being used for in coverage and [0043]), including the first D2D communication group (Ro [0043] a D2DSS and a cyclic shift pertaining to a subset or group of terminal see also fig. 3) 
Thus, it would have been obvious to a person of ordinary skills at the time of filling of the application to combine the teaching of Ro and the combined teaching of Sheng, Xu and Amin to use cyclically shifted Zadoff-Chu sequence to covey cell-id of synchronization signal. Because Ro teaches a method for providing synchronization signals for supporting communications between devices even in situation in which cellular services cannot be provided. (Ro [0005]). 

Claims 14,16,17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al (US-PG-PUB 2016/0212721) in view of Wilhelmsson et al. (US-PG-PUB 2014/0099958 A1) 

For claim 14. Sheng teaches an apparatus (Sheng fig. 1 multiple Ue), comprising:
a processor configured to cause a wireless device (Sheng fig. 10, 90) to:
receive device to device (D2D) signals (Sheng [0129] terminal broadcasting discovery signal),
receive one or more indications that a first master wireless device will cease broadcasting D2D signals (Sheng table 6 determination of selection of synchronization based quality metrics and based on which determination of whether Ue shall become i.e. handoff of master role being received or cease to transmit synchronization signal),transmit a first one or more responses to the one or more indications (Sheng  [0093]-[0096] selection or new master which is based on link quality measurement and initial synchronization with discovery being sent );
detect a second one or more responses to the one or more indications from one or more second slave wireless devices (Sheng [0100] multiple other potential relay device being detected among multiple wireless terminals based on received synchronization signal)
determine to become a successor master device to broadcast D2D signals based at least in part on the first one or more response and the second one or more responses (Sheng [0130] a Ue indicating his ability to be a relay device i.e. master and [0133] multiple potential synchronization source i.e master whereas one is to be selected see also [0134] D2d/SL being transmitted by Ue 30 as a result of his selection to become new master), and
in response to determining to become the successor master device, broadcast D2D signals as the successor master device (Sheng table 6 determination of selection of synchronization based quality metrics and based on which determination of whether Ue shall become i.e. handoff of master role being received or cease to transmit synchronization signal see also [0134] D2d/SL being transmitted by Ue 30 as a result of his selection to become new master),  
Sheng does not expressly teach a master role 
However, Wilhemsson from a similar field of endeavor teaches master role (Wilhemsson [0053] a master role in a D2D environment).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Sheng and the teaching of Wilhemsson to use a Ue as a master to send synchronization signal for a group of D2D. Because Wilhemsson teaches a method of handover in a network assisted D2D communication (Wilhemsson [0013]).

For claim 16. The combination of Sheng and Wilhemsson teaches all the limitations of parent claim 14,
Sheng does not teach wherein becoming the successor master device is based on a comparison of a first response of the first one or more responses and at least one of the second one or more responses
However, Wilhemsson from a similar field of endeavor teaches   wherein becoming the successor master device is based on a comparison of a first response of the first one or more responses and at least one of the second one or more responses (Wilhelmsson [0095] [0097] selection of new master when cluster comprises more than 2 devices and measurement reports i.e. response being sent multiple potential successor based on which new master selection is being done and [0107]).
Thus, it would have been obvious to a person of ordinary skills at the time of the invention to combine the teaching of Sheng and the teaching of Wilhemsson to use a Ue as a master to send synchronization signal for a group of D2D. Because Wilhemsson teaches a method of handover in a network assisted D2D communication (Wilhemsson [0013]).

For claim 17. The combination of Sheng and Wilhemsson teaches all the limitations of parent claim 14
Shen teaches wherein said comparison comprises using at least one of time and frequency (Sheng table 8 no cell on a specific frequency satisfying a criteria)
Thus, it would have been obvious to a person of ordinary skills at the time of filling of the application to combine the teaching of Hampel and the combined teaching of The combination of Sheng and Wilhemsson to use a synchronization signal as taught by Hampel to decide on which Ue inside a group will become a relay or master. Because Hampel teaches a method of rebroadcasting a synchronization in order to increase coverage area of a broadcasting group thus improving spectrum utilization (Hampel [0006]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al (US-PG-PUB 2016/0212721) in view of Wilhelmsson et al. (US-PG-PUB 2014/0099958 A1) and in view of Klopper et al. (US-PG-PUB 20180310191).

For claim 18. The combination of Sheng and Wilhemsson teaches all the limitations of the parent claim 14 
The combination of Sheng and Wilhemsson does not teach wherein said transmitting the first one or more responses is based on historical information
However, Klopper from a similar field of endeavor teaches wherein said transmitting the first one or more responses is based on historical information (Klopper 20180310191 [0021] response being sent based on historical information).
Thus, it would have been obvious to a person of ordinary skills before at the time of filling of the application of the application to combine the teaching of Klopper and the combined teaching of Sheng and Wilhemsson to replied to request based on historical information. Because Klopper teaches sending response to request based on comparison of past information (Klopper [0004]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al (US-PG-PUB 2016/0212721) in view of Wilhelmsson et al. (US-PG-PUB 2014/0099958 A1)   and in view of Hampel (US-PG-PUB 2017/0150485)

For claim 20. The combination of Sheng and Wilhemsson teaches all the limitations of the parent claim 14 
The combination of Sheng and Wilhemsson does not teach wherein to transmit the first one or more responses the processor is further configured to cause the wireless device to select at least one of a time slot and subcarrier to transmit the first one or more responses
 However, Hampel from a similar field of endeavor teaches wherein to transmit the first one or more responses the processor is further configured to cause the wireless device to select at least one of a time slot and subcarrier to transmit the first one or more responses (Hampel compare with applicant specification [0105] [0106] different subframe or resource being used to rebroadcast the signal).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al (US-PG-PUB 2016/0212721) in view of Wilhelmsson et al. (US-PG-PUB 2014/0099958 A1)   in view Panteleev et al. (US-PG-PUB 2016/0227496 A1) and in view of Agiwal (US-PG-PUB 2018/0054725 A1) hereinafter Agiwal.

For claim 21. The combination of Sheng and Wilhemsson teaches all the limitations of the parent claim 14,
The combination of Sheng and Wilhemsson does not teach wherein the processing element is further configured to cause the wireless device to:
measure a received signal power metric of the D2D synchronization signals, compare the received signal power metric to at least one threshold
However, Panteleev from a similar field of endeavor teaches wherein the processing element is further configured to cause the wireless device to:
Panteleev teaches measure a received signal power metric of the D2D synchronization signals (Panteleev fig. 6 [0113] [0114] D2DSS received power being measured i.e. a comparison being made to a certain threshold) 
compare the received signal power metric to at least one threshold (Panteleev fig. 6 [0113] [0114] D2DSS received power being measured i.e. a comparison being made to a certain threshold), 
Thus, it would have been obvious to a person of ordinary skills at time of filling of the application of the application to combine the teaching of Panteleev and the teaching of Sheng and Wilhemsson to use broadcast signal to convey synchronization signal. Because Panteleev teaches a method for out of coverage D2D communication that provide for efficient interference management and promote energy efficiency (Panteleev [0004]).
The combination of Sheng and Wilhemsson does not teach wherein transmitting the one or more responses is in response to the comparison
However, Agiwal from a similar field of endeavor teaches wherein transmitting the one or more responses is in response to the comparison (Agiwal [0065] in response to comparison to threshold of a received signal a response being sent).
Thus, it would have been obvious to a person of ordinary skills at time of filling of the application of the application to combine the teaching of Agiwal and the combined teaching of Sheng   Wilhemsson and Panteleev to send a response based on comparison. Because Agiwal teaches a method for robust and efficient for triggering transmission in order to reduce wastage of resources and power (Agiwal [0009] [0010]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel (US-PG-PUB 2017/0150485) and in view of Sheng et al (US-PG-PUB 2016/0212721) and in view of Jung (US-PG-PUB 2018/0014341).

For claim 22. The combination of Hampel and Sheng teaches all limitations of the parent claim 1,
The combination Hampel and Sheng does not teach wherein a first group of cellids, of a plurality of groups of cell ids, represents master UEs that are using a Global Navigation Satellite System (GNSS).
However, Jung from a similar field of endeavor teaches wherein a first group of cellids, of a plurality of groups of cell ids, represents master UEs that are using a Global Navigation Satellite System (GNSS) (Jung [0055] communication system including GNSS).
		Thus, it would have been obvious to a person of ordinary skills at time of filling of the application of the application to combine the teaching of Jung and the combined teaching of Hampel and Sheng to use broadcast signal to convey synchronization signal. Because Jung teaches a method for communicating efficiently between multiple wirelesses devices using multiple frequency bands (Jung [0004]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pelletier Wo 2017/083388 A1) method and apparatus directed to cooperative communications 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412